Citation Nr: 1002843	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  06-20 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as secondary to residuals of left 
lower lobectomy due to lung cancer. 
 
2.  Entitlement to a (compensable) rating for residuals of 
left lower lobectomy due to lung cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to January 
1946.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Seattle, Washington that 
denied service connection for COPD secondary to residuals of 
left lower lobectomy due to lung cancer, and a compensable 
evaluation left lower lung disability.  

The Veteran was afforded a videoconference hearing in 
February 2009 before the undersigned Veterans Law Judge 
sitting at Washington, DC.  The transcript of the hearing is 
of record.

The case was remanded for further development by a decision 
of the Board in May 2009.

Following review of the record, the appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

The Board observes that following the most recent 
supplemental statement of the case in October 2009, 
additional evidence was received that included VA outpatient 
clinic notes dated between September and October 2009 showing 
treatment for lung disease.  These clinical data have not 
heretofore been considered in the adjudication of this case.  
Neither the Veteran nor his representative has waived 
consideration of this particular evidence by the agency of 
original jurisdiction.  Under the circumstances, the Board 
cannot consider this evidence in the first instance and must 
remand this matter to the RO for a supplemental statement of 
the case. See 38 C.F.R. §§ 19.38(b) (3), 20.1304(c) (2009). 

Additionally, the cited VA outpatient clinic records indicate 
that the Veteran would receive future treatment and 
monitoring for lung disability, including worsening shortness 
of breath.  VA outpatient notes dating through October 15, 
2009 are of record.  The claims folder thus indicates that 
further and potentially relevant evidence in support of the 
Veteran's claims may exist or could be obtained from a VA 
facility.  Therefore, VA outpatient clinic treatment records 
dating from October 16, 2009 should be retrieved and 
associated with the claims folder.

Finally, the record reflects that pursuant to the Board's May 
2009 remand, the Veteran was afforded a VA examination in 
September 2009.  It is found, however, the examination report 
is inadequate.  The record reflects that also the examiner 
responded to an RO inquiry that COPD was not related to 
service-connected lung cancer or lobectomy, he examiner did 
not provide an opinion on the question as to whether service-
connected lung disability has aggravated a nonservice-
connected disorder, as stipulated in the Board's remand and 
RO's instructions.  In this regard, the examiner should take 
into consideration the March 2009 letter of the Veteran's 
private physician, Dr. Ng, and reconcile this opinion with 
his or her own conclusions in this matter. 

A remand by the Board confers upon an appellant the right to 
VA compliance with the instructions of the remand, and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms. See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  The Board is obligated by law to 
ensure that the RO complies with its directives.  Compliance 
by the Board or the RO is neither optional nor discretionary.  
In Stegall the Court held that where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law. Id.  In this case, the Board finds that the requirements 
of the May 2009 remand were not fully addressed, and another 
remand for further development is necessary to rectify the 
deficiency. See 38 C.F.R. § 19.9 (2009).  

Accordingly, the case is REMANDED for the following actions:

1.  VA outpatient clinic treatment 
records dating from October 16, 
2009 through the present should be 
associated with the claims folder.

2.  The case should be referred to 
the same VA examiner (or to another 
appropriate examiner if that one is 
not available) who evaluated the 
Veteran in September 2009 for an 
addendum to include a clarifying 
opinion as to whether service-
connected disability aggravates the 
claimed COPD.  The claims folder 
should be made available to the 
examiner who should once again 
review the record and specifically 
address Dr. Ng's conclusions.

The examiner should state 
specifically whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least 
as likely as not (i.e., probability 
of 50 percent), or less likely than 
not (i.e., probability less than 50 
percent) that the Veteran's COPD is 
increased in severity or aggravated 
by service-connected left lung 
cancer or lobectomy.  If 
aggravation is found, the examiner 
must render an opinion as to the 
extent of the aggravation and 
provide a baseline prior to the 
aggravation.

3.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If a benefit is not 
granted, the appellant and his 
representative should be provided a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the case is returned 
to the Board for appellate 
disposition.

The purpose of this REMAND affords the Veteran due process of 
law.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  No action is required of the Veteran until he is 
notified.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

